Name: Commission Regulation (EC) NoÃ 417/2008 of 8 May 2008 amending Annexes I and II to Council Regulation (EC) NoÃ 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  marketing;  plant product;  agricultural activity;  coal and mining industries;  consumption
 Date Published: nan

 9.5.2008 EN Official Journal of the European Union L 125/27 COMMISSION REGULATION (EC) No 417/2008 of 8 May 2008 amending Annexes I and II to Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 1(1), third subparagraph thereof, Whereas: (1) Salt is a high-quality foodstuff, the characteristics of which are closely linked to the geographical area of production and the local methods used to obtain it. The production of salt contributes to the economic and social development of several regions. (2) Cotton is an agricultural product of great importance in certain regions. Extending the scope of Regulation (EC) No 510/2006 to include cotton would open up new possibilities for promoting the image and use of cotton. (3) In order to meet the expectations of certain producers and operators, for whom the production of salt or cotton is one of the main sources of income, those products should be included in Annexes I and II to Regulation (EC) No 510/2006. This addition does not alter the essentially agricultural nature of the products covered by Regulation (EC) No 510/2006. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 510/2006 is amended as follows: 1. The following indent is added to Annex I:  salt; 2. The following indent is added to Annex II:  cotton. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1).